 AEROJET GENERAL CORPORATION31316-RC-2452 embraces within the certified unit all employees at Addi-son engaged in the fabrication and installation of electronic systems.As the JAM petition in the instant case does not raise a question con-cerning representation, we shall dismiss the petition.13Accordingly, the certification of the IAM in Case No. 16-RC-2452is hereby clarified to include in the unit all employees at the AddisonAirport engaged in the fabrication and installation of electronic sys-tems in both aircraft and in transportable systems other thanaircraft."[The Board dismissed the petition.]MEMBERS BEAN and JENKINS took no part in the consideration ofthe above Decision, Order, and Clarification of Certification.13 In its petition, the JAM also sought to represent maintenance employees of Alphaand production employees of Alpha in all of Dallas County.The record indicates, how-ever, that Alpha currently employs no maintenance employees and no production em-ployees other than at Addison. In accordance with Board policy, we shall make nodetermination with respect to categories of employees who are not currently employed bythe Employer.(Westinghouse Electric Corporation,110 NLRB 475, 477.)The JAMalso sought to represent radio technicians employed at Addison.The radio technicianswere expressly excluded from the 1959 certification of the JAMAssuming that the radiotechnicians may appropriately be included in the JAM unit, it would be necessary toascertain by means of a self-determination election whether the radio technicians wishedto be included in the JAM unit(The Zia Company,108 NLRB 1134).However, towarrant a self-determination election among previously unrepresented employees, theunion seeking such an election must make a separate showing of interest among theseemployees(Pennington Bros., Inc,124 NLRB 935). The Board has been administrativelyadvised that the JAM has made no separate showing of interest among radio technicians.On the basis of the foregoing, we shall dismiss the JAM petition in its entirety.14We make no determination as to whether the JAM certification covers nonaircraftemployees, or any other employees of the Employer, who may be transferred fromAddison Airport to any other facility of the Employer.Aerojet General CorporationandInternational Union,UnitedWelders, Petitioner.'Case No. 21-RC-6192. July 05, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Wilford W. Johansen, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Fanning].1The name of the Petitioner appears as amended after the close of the hearing byagreementof the parties.128 NLRB No. 37. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in thiscase, the Board finds : 21.The Employeris engaged in commercewithin the meaning ofthe Act.2.The labor organizations named belowclaim torepresent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The following employees of the Employer may constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act: 3All welders at the Employer's Azusa, Chino, and Sacramento,California, missile plants, including layout, combination, and mainte-nance welders,4 but excluding all other employees and supervisors asdefined in the Act.-'5.If a majority vote for the Petitioner, they will be taken to haveindicated their desire to constitute a separate appropriate unit, and theRegional Director conducting the election directed herein is instructedto issue a certification of representatives to the Petitioner for the unitdescribed in paragraph numbered 4, which the Board, under suchcircumstances, finds to be appropriate for purposes of collective bar-2The requests of the Employer and the International Association of Machinists,DistrictLodge No.94, Local Lodges Nos. 1893 and946, AFL-CIO,the Intervenor herein, for oralargument are denied as the record,including the briefs,adequately presents the issuesand positions of the parties.3 The Petitioner seeks to sever a craft unit of welders from the existing production andmaintenance unit presently represented by the Intervenor.The Employer and the Inter-venor contend, in effect, that severance should be denied because(1) the requested em-ployees do not constitute a distinct homogeneous craft group,and (2)experimentalmissile production,as distinguished from aircraft production,is so highly integratedthat severance would not be feasible.We find no merit in either of these contentions.As to(1), the record shows conclusively that the layout and combination welders involvedherein are highly skilled craftsmen.They are required to have a minimum of 5 and 3years' experience,respectively,before they are hired.They use the traditional weldingprocesses of gas, electric are, and beliarc and must pass Air Force certification tests,which require renewal at 6-month intervals, before they are permitted to work on suchmetals as stainless steel, aluminum, 4130 molychrome,titanium,and other new metalsused in the production of rockets and guided missiles.In addition,layout welders, thehigher classified category, work from blueprints and lay out their own work.As to (2),we find, contrary to the contention of the Employer and the Intervenor,that the weldersinvolved herein are,in effect, engaged in the same industry as the welders found to becraftsmen inHughes Aircraft Company(Tucson Operations),117 NLRB 98,and exerciseduties and skills similar to those of the welders in that case.See alsoNorthrup Aircraft,Inc.,117 NLRB 1717;Royal Jet Incorporated,118 NLRB 1558;andLockheed AircraftCorporation,121 NLRB 1541. Accordingly,we find that the employees requested by thePetitioner constitute a craft group, and they may, as the Petitioner is a traditional repre-sentative of such employees,constitute a separate appropriate craft unit.See alsoE. I. du Pont de Nemours and Company,126 NLRB 885,at footnote 3AAs the maintenance welders are in fact layout welders and are required to exercisethe same skills,we shall include them in the unit.5 As no employees,other than employees classified as welders,spend more than 50 per-cent of their time in welding operations,we do not pass on the Petitioner's request forthe inclusion of any employee,regardless of classification,who spends more than 50 per-cent of his time performing fusion welding. NATIONAL GYPSUM COMPANY315gaining.In the event a majority do not vote for the Petitioner, theseemployees shall remain a part of the existing unit and the RegionalDirector will issue a certification of results of election to such effect.[Text of Direction of Election omitted from publication.]National Gypsum CompanyandDistrict 50, United Mine Work-ers of America,PetitionerNational Gypsum CompanyandUnited Cement,Lime andGypsum Workers International Union,AFL-CIO,Petitioner.Cases Nos. 8-RC-3798 and 8-RC-3801. July 25, 1960DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a hearing was held before Harold A. Ross,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organizations involved claim to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within themeaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act .24.The Petitioners seek a unit of all production and maintenanceemployees at the Employer's Lorain, Ohio, plant, excluding officeclerical employees, professional employees, guards, and all supervisorsas defined in the Act. The Employer, in opposition to the Petitioners,would exclude from this unit a janitor, the repair parts clerk, four'The Employer Is a Delaware corporation with principal offices located in Buffalo,New York, and doing business in various States of the United States. It is engaged inthe production of building materials such as wallboard and plasterboard at some 40 plantsincluding the plant at Lorain,Ohio, involved herein.Although this plant has been inoperation only since March 14, 1960, it has already received from the Company's minein northern Michigan rock ore valued in excess of $50,000.The parties do not contestthe Board's jurisdiction.2 The Employer moved to dismiss the petitions on the ground that they were pre-maturely filed in view of the fact that the plant has been in operation only since March 14,1960, and readjustments and reassignments of work tasks are currently being made. Forthe reasons stated in section5,infra,the Employer'smotion is hereby denied.128 NLRB No. 38.